                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                Plaintiff,
                                                        Case No. 14-20138-01-DDC
v.

CALVIN JONES (01),

                Defendant.



      ORDER ON MOTION TO TERMINATE TERM OF SUPERVISED RELEASE

        Defendant Calvin Jones has asked the court to terminate his term of supervised release

early.1 Doc. 52 at 1. Mr. Jones has five months remaining of his three-year term of supervised

release. Id. While under supervision, Mr. Jones has been charged with felony tampering with a

motor vehicle and felony possession of marijuana related to alleged January 2020 conduct in

Kansas City, Missouri. Doc. 55 at 1. He failed to inform his probation officer of these charges.

Doc. 56 at 2.

        The government opposes the motion. See Doc. 55. The government argues that Mr.

Jones’s conduct while under supervision “does not warrant early termination at this time.” Doc.

55 at 2. The government notes that the probation office does not support early termination

because of Mr. Jones’s pending charges. Id.

        To support his motion, Mr. Jones asserts that (1) the Missouri allegations, charges, and

his failure to inform his probation officer did not produce a proposed modification or revocation


1
        Mr. Jones and the government initially filed a Joint Motion for Early Termination of Supervised
Release. Doc. 52 at 5. The next day, the government withdrew its support for the joint motion after the
U.S. Probation Office provided an update on Mr. Jones’s status, specifically that Mr. Jones was charged
with two felonies related to his alleged conduct in January 2020. Doc. 53.
of his supervision, (2) the Missouri allegations will not be resolved until after Mr. Jones’s release

expires, and (3) the court is unlikely to resolve Mr. Jones’s 28 U.S.C. § 2255 motion before his

supervised-release term expires. Doc. 56 at 2.

       The court first considers the legal standard governing Mr. Jones’s motion. In general

terms, the statute conferring authority to terminate a term of supervision—a TSR—directs the

court to consider “the factors set forth” in 18 U.S.C. § 3553(a). 18 U.S.C. § 3583(e) (specifying

factors); United States v. Begay, 631 F.3d 1168, 1172 (10th Cir. 2011) (explaining a court may

terminate a TSR only “if it is satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice” (citation and internal quotation marks omitted)).

       After considering the relevant factors and the parties’ arguments, the court agrees with

the government. At this stage, it’s not yet in the interests of justice to terminate Mr. Jones’s

TSR. In the court’s judgment, two factors are paramount to this decision: (1) Mr. Jones’s

history and characteristics (§ 3553(a)(1)); and (2) the need to protect the public from future

crimes (§ 3553(a)(2)(C)). The nature and circumstances of this case’s offense and Mr. Jones’s

involvement in serious crime earlier in his life preclude the required finding that

Mr. Jones’s conduct and the interest of justice merit early termination of his TSR. The court

notes Mr. Jones’s criminal history, which includes a total criminal history score of 17 and a total

criminal history category of VI. Doc. 22 at 10 (PSR ¶ 48). Because of Mr. Jones’s consistent

and repeated return to criminal activity dating back to 1998, the court concludes that terminating

his supervision early would not fulfill the court’s duty to protect the public.

       The court acknowledges Mr. Jones’s pending § 2255 motion asserting that the

government violated his Sixth Amendment right to confidential attorney-client communications.

Doc. 30. That motion is before Judge Robinson. Thus, Judge Robinson will decide whether Mr.



                                                  2
Jones’s § 2255 motion has merit, and if she concludes it does, she will fashion the appropriate

relief. This court won’t decide the merits of that motion, and thus, it doesn’t factor into the

court’s analysis here whether Mr. Jones deserves early termination of his term of supervised

release. Instead, the court finds the equities favoring Mr. Jones do not outweigh the court’s

obligation to protect the public in light of Mr. Jones’s criminal history and characteristics.

       WHEREFORE, the court denies defendant Calvin Jones’s Motion for Early Termination

of Supervised Release (Doc. 52).

       IT IS SO ORDERED.

       Dated this 29th day of June, 2021, at Kansas City, Kansas.


                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  3
